DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending in application 15/600,846.  All Claims are examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 is/are directed to data-driven threat analysis and user advising; specifically, the independent claims recite the following elements: 
receiving a plurality of information feeds (Certain methods of organizing human activity and Mental processes); 
analyzing information from the plurality of information feeds according to a rule to detect if the rule is triggered for a particular user, the rule associated with at least one of a template or a pattern, the at least one of the template or the pattern used to evaluate whether a threat exists for the particular user (Certain methods of organizing human activity and Mental processes);
upon detection of the rule being triggered for the particular user, producing an instruction thread that filters the analyzed information from the plurality of information feeds according to the triggered rule by performing a semantic analysis of the analyzed information to determine what information is relevant to the triggered rule (Certain methods of organizing human activity and Mental processes);  -5-4827-3516-2305.2Atty. Dkt. No. C-CTO-00041-US-1 (116048-0336)
producing an instruction thread that continually analyzes the filtered information from the plurality of information feeds to produce operational decisions based on the plurality of information feeds (Certain methods of organizing human activity and Mental processes);  and 
detecting, during the continual analysis, a change in a risk of the threat according to the triggered rule (Certain methods of organizing human activity and Mental processes).
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (managing relationships or interactions between people (including social activities, teaching, and following rules or instructions); and advertising, marketing and sales activities or behaviors), and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer et al. (US 2005/0182722 A1).
As per independent Claims 1, 11, and 15, Meyer discloses system, method, and programmed apparatus comprising: 
receiving a plurality of information feeds (See at least, Abstract and Para 0008-0010, receiving intelligence source data or information source data; Para 0067-0068, “An "information source" as used herein can be any electronic, written, verbal or other source from which data can be derived.”; See also Para 0200, “The travel intelligence source(s) 401 may include the CIS 51 and CAAS 71, or the intelligence or information associated with the CIS 51 and CAAS 71, as described herein. For example, the travel intelligence source(s) 401 may include a notification of an event or evolving security situation that creates an increased risk for nearby assets.”); 
analyzing information from the plurality of information feeds according to a rule to detect if the rule is triggered for a particular user, the rule associated with at least one of a template or a pattern, the at least one of the template or the pattern used to evaluate whether a threat exists for the particular user, the rule associated with at least one of a template or a pattern, the at least one of the template or the pattern used to evaluate whether a threat exists for the particular user (Para 0008, ”This method includes acquiring information from at least one information source; transforming the acquired information into information pertinent to travel related activities; using rules for applying the transformed travel information to the consumer-specific travel profile; and, creating a product for said consumer indicative of the results of the application of the transformed travel information to the consumer-specific travel profile”; Para 0010, “a rules engine for triggers the application of relevant rules (e.g. if the traveler has a respiratory problem, and the altitude of the destination is sufficiently high, then a warning notice will be retrieved), and retrieves pertinent information from the data store.”; Para 0015-0016, “…receiving travel intelligence from at least one travel intelligence source, receiving asset information from at least one asset information source, and generating a risk assessment report based on the travel intelligence and the asset information.”; Para 0189, “This analysis engine is a network of adaptive fuzzy feature modules (AFFN's) that collectively comprise an adaptive temporal correlation network (ATCN). AFFN's and ATCN's provide managed artificial information and capture patterns and correlations between linguistic elements that are either too time-intensive for humans to capture or practically impossible without computational assistance.”; Para 0211, “Returning to FIG. 4, an analysis engine 403 may receive intelligence or information from the travel intelligence source(s) 401 (e.g., Source A) and the asset information source(s) 402 (e.g., Source B). In an embodiment, the analysis engine 403 may correlate the intelligence information (e.g., Source A) with the asset information (e.g., Source B) to determine if one or more assets is proximate to an intelligence event that could impact the security, health, freedom of movement, or otherwise adversely affect the environment in which the assets operate. An asset may include anything of value that is owned or managed by the  See also Para 0071; Para 0183-0192, Information System Segment (ISS); See also Para 0200-0201, and 0211-0214); 

Applicant’s Specification Pgs. 5-6 – Only description of template or pattern use. Threat analysis methodology and components are systematically equivalent to that described by the prior art of Meyer Above.
“In one implementation, the threat analysis engine 20 uses either formal rules or informal rules based on templates or patterns to determine when a threat exists. These rules are also used to determine a severity of the threat, a variation of the threat with respect to location and user profile (user characteristics), and an appropriate reporting 25language and reporting channel to report the treat to the user. “
“Formal rules can be predetermined. For instance, a formal rule could be, a threat rule for a list of users that are in current locations that may have threats.”
 30
“5Attorney Docket No. 38720-0091001Client Matter No. C-CTO-00041For an informal rules based implementation of the engine, threat analysis uses highly distributed and complex patterns, somewhat analogous to the way in which humans evaluate risk, i.e., (various instances of artificial intelligence) by comparing current facts and situations to past experience. In most cases the threat analysis engine 20 5applies event identification and filtering technology, such that a rule set is a hybrid in between a simple (hard coded) rules engine on one extreme and full AI at the other extreme, e.g., a mix of such types of rules. “


upon detection of the rule being triggered for the particular user, produce an instruction thread that filters the analyzed information from the plurality of information feeds according to the triggered rule by performing a semantic analysis of the analyzed information to determine what information is relevant to the triggered rule (See at least, Para 0183-0192, “The filter pipe applies semantics to incoming signals based on meta data associated with them. If this approach is unsuccessful, semantic application can be attempted based on content. Feature extraction can 
produce an instruction thread that continually analyzes the filtered information from the plurality of information feeds to produce operational decisions based on the plurality of information feeds (See at least, Para 0010-0011, “a global operations center, which continuously collects, analyzes, and processes information pertaining to travel from at least one information source “; Para 0183-0192);  
detect during the continual analysis (Para 0010-0011, “…a global operations center, which continuously collects, analyzes, and processes information pertaining to travel from at least one information source…”; Para 0185, “Standard content feeds for his/her domain are substantially continuously being examined, as is existing content in the CRS (91).”; ) a change in a risk of the threat according to the triggered rule (See at least, Para 0198); 
produce a response message based on the change; and -4-4827-3516-2305.2Atty. Dkt. No. C-CTO-00041-US-1 (116048-0336)send the response message as an alert to a system or a device of a user (Para 0067-0068,  0071; and Para 0198, “In the third phase, this content is then assembled into a TIR and delivered to the traveler. The traveler can then print and/or download the TIR. At any point up to 30 days after his return the traveler can also pull up the report online and view the latest version. If any significant changes occur to the underlying information, the report e-mails the traveler. In addition, if the traveler has purchased a separate wireless alert product, the traveler can be notified on his wireless platform.”; Para 0214, “The risk assessment report 404 may be output to the user, for example, via hardcopy printout, computer terminal display, or mobile device display such as a Liquid Crystal Display (LCD).”).
As per Claims 2, 12, 13, and 17, Meyer discloses wherein the computing system is further configured to: collect the plurality of information feeds from a plurality of sources; and execute the rule to continually analyze the information collected from the plurality of information feeds (See at least Para 0010-0011).
As per Claims 3 and 18, Meyer discloses wherein the computing system further includes a thread scheduler that schedules execution of the instruction thread that filters the analyzed information and the instruction thread that analyzes the received information, and further comprises: a query thread that sends queries to information sources for information pertaining to the rule being evaluated for the particular user (See at least, Para 0183-0192).
As per Claims 4, 5, 14, 16, and 20, Meyer discloses detecting changes in the plurality of information feeds; compare the changes to an initial analysis; evaluate the changes with respect to the triggered rule; generate a list of most probable decisions according to the triggered rule; and produce messages having embedded executable instructions to access an external system as a link to the external system that is a travel planning system  (See at least, Para 0198, 0209, and 0228).
As per Claim 6, Meyer discloses wherein the embedded executable instructions are a link to the external system that is a travel planning system (See at least, Para 0008-0010, 0015, and 0067-0069)
As per Claim 7, Meyer discloses wherein the system is further configured to: identify a first new information source and a second new information source based on a set of known information sources associated with the plurality of information feeds; classify the first new information source and the second new information source based on a value of information provided by the first new information source and the second new information source; and sample information from the first new information source more frequently than the second new information source in response to determining that the first new information source is associated with a higher classification than the second new information source (See at least Para 0226-0228, All information sources are initially “new” as identified/used in system/method).
As per Claim 8, Meyer discloses wherein a request to determine conditions at a location is received to initiate processing (See at least Para 0071-0073).
As per Claims 9 and 19, Meyer discloses produce response message based on the detected change; and send the response message as an alert to a system or a device of a user (See at least Para 0071-0073 and 0085).
As per Claim 10, Meyer discloses wherein the rule is a formal rule that is triggered by a value exceeding a preset threshold value (See at least Para 0211-0215, Analysis engine, i.e threshold value is User location or location boundary, and value trigging the rule is the travel intelligence geo code correlating with the location/ boundary).

Response to Arguments
Applicant's arguments filed on 5/3/2021, with respect to Claims 1-20, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve threat analysis and user advising, and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.
Applicant’s remaining arguments are addressed in the rejection above.

			
Conclusion


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 13, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629